Exhibit 10.2

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT, dated as of the 8th day of December, 2011
(this “Agreement”), is made by CRAWFORD & COMPANY, a Georgia corporation
(“Crawford”), and by each of the undersigned Subsidiaries of Crawford and each
other Subsidiary of Crawford that, after the date hereof, executes an instrument
of accession hereto substantially in the form of Exhibit C (a “Pledgor
Accession”; the undersigned and such other Subsidiaries, collectively, together
with Crawford, the “Pledgors”), in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders party to the Credit
Agreement referred to below (in such capacity, the “Administrative Agent”), for
the benefit of the Secured Parties (as hereinafter defined). Except as otherwise
provided herein, capitalized terms used herein without definition have the
meanings given to them in the Credit Agreement referred to below.

RECITALS

A. Crawford, Crawford & Company Risk Services Investments Ltd., Crawford &
Company (Canada) Inc. and Crawford & Company (Australia) Pty. Ltd., as
borrowers, the Lenders and the Administrative Agent are parties to a Credit
Agreement, dated as of December 8th, 2011 (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), providing for the
availability of certain credit facilities to the Borrowers thereunder upon the
terms and subject to the conditions set forth therein.

B. As a condition to the extension of credit to the Borrowers under the Credit
Agreement, each Subsidiary of Crawford that is a party hereto as of the date
hereof has entered into a Guaranty Agreement, dated as of the date hereof (as
amended, modified, restated or supplemented from time to time, the “Guaranty
Agreement”), pursuant to which each such Subsidiary has guaranteed to the
Secured Parties the payment in full of the Obligations of the Borrowers under
the Credit Agreement and the other Credit Documents. Additionally, certain other
Subsidiaries of Crawford may from time to time after the date hereof enter into
the Guaranty Agreement, pursuant to which such Subsidiaries will guarantee to
the Secured Parties the payment in full of the Obligations of the Borrowers
under the Credit Agreement and the other Credit Documents.

C. It is a further condition to the extension of credit to each Borrower under
the Credit Agreement that the Pledgors shall have agreed, by executing and
delivering this Agreement, to secure the payment in full of their respective
obligations under the Credit Agreement, the Guaranty Agreement and the other
Credit Documents. The Secured Parties are relying on this Agreement in their
decision to extend credit to each Borrower under the Credit Agreement, and would
not enter into the Credit Agreement without the execution and delivery of this
Agreement by the Pledgors.

D. The Pledgors will obtain benefits as a result of the extension of credit to
each Borrower under the Credit Agreement, which benefits are hereby
acknowledged, and, accordingly, desire to execute and deliver this Agreement.



--------------------------------------------------------------------------------

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Secured Parties to enter into the Credit Agreement and to induce the
Lenders to extend credit to each Borrower thereunder, each Pledgor hereby agrees
as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. The following terms that are defined in the UCC (as
hereinafter defined) are used in this Agreement as so defined (and, in the event
any such term is defined differently for purposes of Article 9 of the UCC than
for any other purpose or purposes of the UCC, the Article 9 definition shall
govern): Account, As-Extracted Collateral, Chattel Paper, Commercial Tort Claim,
Commodity Account, Commodity Intermediary, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights, Record,
Securities Account, Securities Intermediary, Software, Supporting Obligations
and Tangible Chattel Paper. In addition, the following terms have the meanings
set forth below:

“Collateral” has the meaning given to such term in Section 2.1.

“Collateral Accounts” has the meaning given to such term in Section 6.3.

“Contracts” means, collectively, all rights of each Pledgor under all leases,
contracts and agreements to which such Pledgor is now or hereafter a party,
including, without limitation, all rights, privileges and powers under Ownership
Agreements and Licenses, together with any and all extensions, modifications,
amendments and renewals of such leases, contracts and agreements and all rights
of such Pledgor to receive moneys due or to become due thereunder or pursuant
thereto and to amend, modify, terminate or exercise rights under such leases,
contracts and agreements.

“Copyright Collateral” means, collectively, all Copyrights and Copyright
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Copyright or Copyright License, in each case whether now
owned or existing or hereafter acquired or arising.

“Copyright License” means any agreement now or hereafter in effect granting any
right to any third party under any Copyright now or hereafter owned by any
Pledgor or which any Pledgor otherwise has the right to license, or granting any
right to any Pledgor under any property of the type described in the definition
of Copyright herein now or hereafter owned by any third party, and all rights of
any Pledgor under any such agreement.

“Copyrights” means, collectively, all of each Pledgor’s copyrights, copyright
registrations and applications for copyright registration, whether under the
laws of the United States or any other country or jurisdiction, including all
recordings, supplemental registrations and derivative or collective work
registrations, and all renewals and extensions thereof, in each case whether now
owned or existing or hereafter acquired or arising.

 

2



--------------------------------------------------------------------------------

“License” means any Copyright License, Patent License or Trademark License.

“Mobile Goods” means, collectively, all of each Pledgor’s motor vehicles,
tractors, trailers, aircraft, rolling stock and other like property, whether or
not the title thereto is governed by a certificate of title or ownership, in
each case whether now owned or existing or hereafter acquired.

“Ownership Agreement” means any partnership agreement, joint venture agreement,
limited liability company operating agreement, stockholders agreement or other
agreement creating, governing or evidencing any such capital stock or equity
interests and to which any Pledgor is now or hereafter becomes a party, as any
such agreement may be amended, modified, supplemented, restated or replaced from
time to time.

“Patent Collateral” means, collectively, all Patents and all Patent Licenses to
which any Pledgor is or hereafter becomes a party and all other General
Intangibles embodying, incorporating, evidencing or otherwise relating or
pertaining to any Patent or Patent License, in each case whether now owned or
existing or hereafter acquired or arising.

“Patent License” means any agreement now or hereafter in effect granting to any
third party any right to make, use or sell any invention on which a Patent, now
or hereafter owned by any Pledgor or which any Pledgor otherwise has the right
to license, is in existence, or granting to any Pledgor any right to make, use
or sell any invention on which property of the type described in the definition
of Patent herein, now or hereafter owned by any third party, is in existence,
and all rights of any Pledgor under any such agreement.

“Patents” means, collectively, all of each Pledgor’s letters patent, whether
under the laws of the United States or any other country or jurisdiction, all
recordings and registrations thereof and applications therefor, including,
without limitation, the inventions and improvements described therein, and all
reissues, continuations, divisions, renewals, extensions, substitutions and
continuations-in-part thereof, in each case whether now owned or existing or
hereafter acquired or arising.

“Permitted Accounts” means deposit accounts, securities accounts or commodities
accounts of any Pledgor; provided that the aggregate balance in all such
accounts does not exceed $2,000,000.

“Permitted Hedge Agreement” means any Hedge Agreement that is required or
permitted by the Credit Agreement to be entered into by any Consolidated Entity.

“Pledged Interests” means, collectively, (i) all of the issued and outstanding
shares, interests or other equivalents of capital stock of each Person that is a
direct Subsidiary of any Pledgor as of the date hereof or that becomes a direct
Subsidiary of any Pledgor at any time after the date hereof, at any time now or
hereafter owned by any Pledgor, whether voting or non-voting and whether common
or preferred; (ii) all partnership, joint venture, limited liability company or
other equity interests in each Person not a corporation that is a direct
Subsidiary of

 

3



--------------------------------------------------------------------------------

any Pledgor as of the date hereof or that becomes a direct Subsidiary of any
Pledgor at any time after the date hereof, at any time now or hereafter owned by
any Pledgor; (iii) all options, warrants and other rights to acquire, and all
securities convertible into, any of the foregoing; (iv) all rights to receive
interest, income, dividends, distributions, returns of capital and other amounts
(whether in cash, securities, property, or a combination thereof), and all
additional stock, warrants, options, securities, interests and other property,
from time to time paid or payable or distributed or distributable in respect of
any of the foregoing (but subject to the provisions of Section 5.3), including,
without limitation, all rights of such Pledgor to receive amounts due and to
become due under or in respect of any Ownership Agreement or upon the
termination thereof; (v) all rights of access to the books and records of any
such Person; and (vi) all other rights, powers, privileges, interests, claims
and other property in any manner arising out of or relating to any of the
foregoing, of whatever kind or character (including any tangible or intangible
property or interests therein), and whether provided by contract or granted or
available under applicable law in connection therewith, including, without
limitation, such Person’s right to vote and to manage and administer the
business of any such Subsidiary pursuant to any applicable Ownership Agreement,
in each case together with all certificates, instruments and entries upon the
books of financial intermediaries at any time evidencing any of the foregoing.

“Proceeds” has the meaning given to such term in Section 2.1.

“Secured Parties” means, collectively, the Lenders (including the Issuing Banks
and the Swingline Lender in their capacities as such), the Hedge Parties, the
Cash Management Banks and the Administrative Agent.

“Termination Requirements” means (i) the payment in full in cash of the Secured
Obligations (as defined in Section 2.2) (other than contingent and
indemnification obligations not then due and payable and other than Obligations
described in the following clause (iii), except as expressly set forth therein),
(ii) the termination of the Commitments and the termination or expiration of all
Letters of Credit under the Credit Agreement and (iii) the termination of, and
settlement of all obligations of all Consolidated Entities under, all Permitted
Hedge Agreements to which any Hedge Party is a party and all Cash Management
Agreements to which any Cash Management Bank is a party to the extent the terms
of such Permitted Hedge Agreements and Cash Management Agreements expressly
require the termination thereof or settlement of the obligations of any
Consolidated Entity thereunder as a result of the termination of the Credit
Agreement.

“Trademark Collateral” means, collectively, all Trademarks and Trademark
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Trademark or Trademark License, in each case whether now
owned or existing or hereafter acquired or arising.

“Trademark License” means any agreement now or hereafter in effect granting any
right to any third party under any Trademark now or hereafter owned by any
Pledgor or which any Pledgor otherwise has the right to license, or granting any
right to any Pledgor under any property of the type described in the definition
of Trademark herein now or hereafter owned by any third party, and all rights of
any Pledgor under any such agreement.

 

4



--------------------------------------------------------------------------------

“Trademarks” means, collectively, all of each Pledgor’s trademarks, service
marks, trade names, corporate and company names, business names, logos, trade
dress, trade styles, other source or business identifiers, designs and general
intangibles of a similar nature, whether under the laws of the United States or
any other country or jurisdiction, all recordings and registrations thereof and
applications therefor, all renewals, reissues and extensions thereof, all rights
corresponding thereto, and all goodwill associated therewith or symbolized
thereby, in each case whether now owned or existing or hereafter acquired or
arising.

“UCC” means the Uniform Commercial Code as the same may be in effect from time
to time in the State of New York; provided that if, by reason of applicable law,
the validity, attachments, perfection (or opposability), effect of perfection or
non-perfection or priority of any security interest in any Collateral granted
under this Agreement or any other Credit Document is governed by the Uniform
Commercial Code as in effect in another jurisdiction or by any other personal
property security laws of any other jurisdiction, then as to the validity,
attachment, perfection (or opposability), effect of perfection or of
non-perfection or priority, as the case may be, of such security interest, “UCC”
shall include the Uniform Commercial Code or such other personal property
security laws as in effect from time to time in such other jurisdiction.

1.2 Other Terms; Construction. All terms in this Agreement that are not
capitalized shall, unless the context otherwise requires, have the meanings
provided by the UCC to the extent the same are used or defined therein.

ARTICLE II

CREATION OF SECURITY INTEREST

2.1 Pledge and Grant of Security Interest. Each Pledgor hereby pledges, assigns
and delivers to the Administrative Agent, for the ratable benefit of the Secured
Parties, and grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a Lien upon and security interest in, all of such Pledgor’s
right, title and interest in and to the following property and assets of such
Pledgor, in each case whether now owned or existing or hereafter acquired or
arising and wherever located (collectively, the “Collateral”):

(i) all Accounts;

(ii) all As-Extracted Collateral;

(iii) all Chattel Paper;

(iv) the Commercial Tort Claims (if any) set forth on Annex I hereto;

(v) all Contracts;

(vi) all Copyright Collateral;

(vii) all Deposit Accounts;

(viii) all Documents;

 

5



--------------------------------------------------------------------------------

(ix) all Equipment;

(x) all Fixtures;

(xi) all General Intangibles;

(xii) all Goods;

(xiii) all Instruments;

(xiv) all Inventory;

(xv) all Investment Property;

(xvi) all Letter-of-Credit Rights;

(xvii) all Patent Collateral;

(xviii) all Pledged Interests; provided, however, that, (A) the Pledged
Interests of any Pledgor in a Foreign Subsidiary (excluding any Foreign
Subsidiary Borrower but including any Disregarded Foreign Subsidiary that is not
a Foreign Subsidiary Borrower) shall not exceed 65% of all voting Capital Stock
of such Foreign Subsidiary, and (B) with respect to any Foreign Subsidiary
Borrower, only 65% of the Pledged Interests issued thereby shall secure the U.S.
Obligations (but nothing in this clause (xviii) limits the Pledged Interests
issued by Foreign Subsidiary Borrowers that secure the Foreign Subsidiary
Obligations);

(xix) all Software;

(xx) all Supporting Obligations;

(xxi) all Trademark Collateral;

(xxii) all cash, cash equivalents and money of such Pledgor, wherever held;

(xxiii) to the extent not covered or not specifically excluded by clauses (i)
through (xxii) above, all of such Pledgor’s other personal property;

(xxiv) all Records evidencing or relating to any of the foregoing or that are
otherwise necessary or useful in the collection thereof;

(xxv) all accessions, additions, attachments, improvements, modifications and
upgrades to, replacements of and substitutions for any of the foregoing; and

(xxvi) any and all proceeds, as defined in the UCC, products, rents, royalties
and profits of or from any and all of the foregoing and, to the extent not
otherwise included in the foregoing, (w) all payments under any insurance
(whether or not the Administrative Agent is the loss payee thereunder),
indemnity, warranty or guaranty with respect to any of the foregoing Collateral,
(x) all payments in connection with any requisition,

 

6



--------------------------------------------------------------------------------

condemnation, seizure or forfeiture with respect to any of the foregoing
Collateral, (y) all claims and rights (but not obligations) to recover for any
past, present or future infringement or dilution of or injury to any Copyright
Collateral, Patent Collateral or Trademark Collateral, and (z) all other amounts
from time to time paid or payable under or with respect to any of the foregoing
Collateral (collectively, “Proceeds”). For purposes of this Agreement, the term
“Proceeds” includes whatever is receivable or received when Collateral or
Proceeds are sold, exchanged, collected or otherwise disposed of, whether
voluntarily or involuntarily.

Notwithstanding the foregoing, the Administrative Agent may, in its sole
discretion, reject or refuse to accept for credit toward payment of the Secured
Obligations any Collateral that is an Account, Instrument, Chattel Paper, lease
or other obligation or property of any kind due or owing from or belonging to a
Sanctioned Person.

Notwithstanding anything to the contrary contained herein or in any other
Security Document, Collateral shall not include (i) owned or leased Realty,
(ii) any Pledged Interests issued by a Foreign Subsidiary that constitutes an
Immaterial Subsidiary or any Pledged Interests (including, without limitation,
any Pledged Interests constituting Investment Property, General Intangibles or
Proceeds) to the extent excluded from Collateral pursuant to Section 2.1(xviii)
above, (iii) any property the grant of a security interest in which is
(A) prohibited by any Requirement of Law of a Governmental Authority or
(B) requires consent not obtained from any Governmental Authority pursuant to
such Requirement of Law, (iv) any contract, agreement, license, permit or
intellectual property to the extent that such grant of a security interest
therein is prohibited by, or constitutes a breach or default under or results in
the termination of such contract, agreement, license, permit, intellectual
property, or other document evidencing or giving rise to such contract,
agreement, license, permit or intellectual property, (v) any Investment Property
or Pledged Interest or General Intangibles constituting Pledged Interests issued
by Persons other than Subsidiaries to the extent that such grant of a security
interest therein is prohibited under any applicable shareholder agreement or
similar agreement or organizational document, except in each case under clause
(iii), (iv) or (v) to the extent that such Requirement of Law or the applicable
provision of such contract, license, agreement, permit or other document or
shareholder or similar agreement or organizational document is ineffective under
applicable law, and (vi) any assets that the Administrative Agent, in its sole
discretion, agrees in writing after the date hereof that (A) the cost of
obtaining the Lien therein is excessive in relation to the value of the Lien to
afforded thereby or (B) obtaining a Lien therein is not commercially practical.

2.2 Security for Secured Obligations. This Agreement and the Collateral secure
the full and prompt payment, at any time and from time to time as and when due
(whether at the stated maturity, by acceleration or otherwise), of (i) in the
case of Crawford, all Obligations of Crawford under the Credit Agreement and the
other Credit Documents, including, without limitation, all principal of and
interest on the Loans, all Reimbursement Obligations, all fees, expenses,
indemnities and other amounts payable by each Borrower under the Credit
Agreement or any other Credit Document (including interest accruing after the
filing of a petition or commencement of a case by or with respect to any
Borrower seeking relief under any Debtor Relief Law, specifically including,
without limitation, the Bankruptcy Code and any fraudulent transfer and
fraudulent conveyance laws, whether or not the claim for such interest is
allowed in such proceeding), and all obligations of any Consolidated Entity to
any Hedge Party under any

 

7



--------------------------------------------------------------------------------

Permitted Hedge Agreement, and all obligations any Consolidated Entity to any
Cash Management Bank under any Cash Management Agreement, and (ii) in the case
of each other Pledgor, all of its liabilities and obligations as a Guarantor (as
defined in the Guaranty Agreement) in respect of the Obligations; and in each
case under clause (i) or (ii) above, (x) all such liabilities and obligations
that, but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due, and (y) all fees, costs and expenses payable
by the Pledgors under Section 8.1, in each case under clause (i) or (ii) above
whether now existing or hereafter created or arising and whether direct or
indirect, absolute or contingent, due or to become due (the liabilities and
obligations of the Pledgors described in this Section 2.2, collectively, the
“Secured Obligations”).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Pledgor represents and warrants as follows:

3.1 Ownership of Collateral. Each Pledgor owns, or has valid rights as a lessee
or licensee with respect to, all Collateral purported to be pledged by it
hereunder, free and clear of any Liens except for the Liens granted to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to this
Agreement, and except for other Permitted Liens. To the knowledge of each
Pledgor, no security agreement, financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
government or public office, and no Pledgor has filed or consented to the filing
of any such statement or notice, except (i) UCC financing statements naming the
Administrative Agent as secured party, (ii) security instruments filed in the
U.S. Copyright Office or the U.S. Patent and Trademark Office naming the
Administrative Agent as secured party, (iii) filings with respect to which
termination statements and other necessary releases have been delivered to the
Administrative Agent for filing, and (iv) as may be otherwise permitted by the
Credit Agreement, including, without limitation, with respect to Permitted
Liens.

3.2 Security Interests; Filings. This Agreement, together with (i) the filing,
with respect to each Pledgor, of duly completed UCC financing statements naming
such Pledgor as debtor, the Administrative Agent as secured party, and
describing the Collateral, in the jurisdictions set forth with respect to such
Pledgor on Annex A hereto, (ii) to the extent required by applicable law, the
filing, with respect to each relevant Pledgor, of duly completed and executed
assignments in the forms set forth as Exhibits A and B with the U.S. Copyright
Office or the U.S. Patent and Trademark Office, as appropriate, with regard to
registered Copyright Collateral, Patent Collateral and Trademark Collateral of
such Pledgor, as the case may be, (iii) in the case of uncertificated Pledged
Interests that constitute Collateral consisting of capital stock constituting
securities under Article 8 of the UCC, registration of transfer thereof to the
Administrative Agent on the issuer’s books or the execution by the issuer of a
control agreement satisfying the requirements of Section 8-106 (or its successor
provision) of the UCC, and (iv) the delivery to the Administrative Agent of all
stock certificates and Instruments included in the Collateral (and assuming
continued possession thereof by the Administrative Agent), creates, and at all
times shall constitute, a valid and perfected security interest in and Lien upon
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, to the

 

8



--------------------------------------------------------------------------------

extent a security interest therein can be perfected by such filings or
possession, as applicable, superior and prior to the rights of all other Persons
therein (except for Permitted Liens), and no other or additional filings,
registrations, recordings or actions are or shall be necessary or appropriate in
order to maintain the perfection and priority of such Lien and security
interest, other than (x) actions required with respect to Collateral of the
types excluded from Article 9 of the UCC or from the filing requirements under
such Article 9 by reason of Section 9-109, 9-309 or 9-310 of the UCC and other
than continuation statements required under the UCC, (y) other than as set forth
in clause (z) below, any filings, recordations, notices or other actions outside
of the United States that are necessary or desirable to be taken with respect to
the granting or perfection of security interests or Liens in any of the
Collateral or otherwise with respect to the performance of any obligations of
any Pledgor hereunder, and (z) with respect to Crawford UK Holdco and Crawford &
Company Adjusters Limited, presentation of the particulars of this Agreement to
the Registrar of Companies pursuant to section 860 of the United Kingdom
Companies Act 2006 within the period of 21 days beginning with the day after the
date of the execution and delivery of this Agreement or, to the extent this
Agreement is executed and delivered outside the United Kingdom in respect of
property situated outside the United Kingdom, within the period of 21 days
beginning with the day after the date on which this Agreement (or a copy
thereof) could in due course of post (and if despatched with due diligence) have
been received in the United Kingdom, in each case, together with this Agreement
(or a copy thereof) and fee.

3.3 Locations. Annex B lists, as to each Pledgor, (i) its exact legal name,
(ii) the jurisdiction of its incorporation or organization, its federal tax
identification number, and (if applicable) its organizational identification
number and (iii) the addresses of its chief executive office, which is the
location of all material original invoices, ledgers, Chattel Paper, Instruments
and other records or information evidencing or relating to the Collateral of
such Pledgor, in each instance except for any new locations established in
accordance with the provisions of Section 4.2. Except as may be otherwise noted
therein, all locations identified in Annex B are either leased or owned by the
applicable Pledgor. No Pledgor (x) presently conducts business under any prior
or other corporate or company name or under any trade or fictitious names,
except as indicated beneath its name on Annex B, (y) has entered into any
contract or granted any Lien within the past five years under any name other
than its legal corporate name or a trade or fictitious name indicated on
Annex B, or (z) has filed any tax return under any name other than its exact
legal name, except as indicated beneath its name on Annex B.

3.4 Authorization; Consent. No authorization, consent or approval of, or
declaration or filing with, any Governmental Authority (including, without
limitation, any notice filing with state tax or revenue authorities required to
be made by account creditors in order to enforce any Accounts in such state) is
required for the valid execution, delivery and performance by any Pledgor of
this Agreement, the grant by it of the Lien and security interest in favor of
the Administrative Agent provided for herein, or the exercise by the
Administrative Agent of its rights and remedies hereunder, except for (i) the
filings described in Section 3.2, (ii) in the case of Accounts that constitute
Collateral owing from any federal governmental agency or authority, the filing
by the Administrative Agent of a notice of assignment in accordance with the
federal Assignment of Claims Act of 1940, as amended, (iii) in the case of
Pledged Interests that constitute Collateral, such filings and approvals as may
be required in connection with a disposition of any such Pledged Interests by
laws affecting the offering and sale of securities

 

9



--------------------------------------------------------------------------------

generally, and (iv) in the case of the exercise of any rights and remedies under
this Agreement in relation to the Pledged Interests issued by the UK Borrower or
any direct or indirect parent company of the UK Borrower, any obligation to seek
or obtain the prior approval of and/or notify the UK Financial Services
Authority (or any successor or replacement authority) pursuant to Part XII of
the UK Financial Services and Markets Act 2000 (headed “Control over Authorised
Persons”).

3.5 No Restrictions. There are no statutory or regulatory restrictions,
prohibitions or limitations on any Pledgor’s ability to grant to the
Administrative Agent a Lien upon and security interest in the Collateral
pursuant to this Agreement or (except for the provisions of the federal
Anti-Assignment Act and Anti-Claims Act, as amended) on the exercise by the
Administrative Agent of its rights and remedies hereunder (including any
foreclosure upon or collection of the Collateral), and there are no contractual
restrictions on any Pledgor’s ability to grant such Lien and security interest.

3.6 Accounts. Each Account is, or at the time it arises will be, (i) a bona
fide, valid and legally enforceable indebtedness of the account debtor according
to its terms, arising out of or in connection with the sale, lease or
performance of Goods or services by the Pledgors or any of them, and (ii) not
evidenced by any Tangible Chattel Paper or other Instrument with a face amount
in excess of $500,000 that has not been duly endorsed to the order of the
Administrative Agent and delivered to the Administrative Agent to be held as
Collateral hereunder. To the knowledge of each Pledgor, there are no facts,
events or occurrences that would in any way impair the validity or enforcement
of any Accounts except as set forth above.

3.7 Pledged Interests. As of the date hereof, the Pledged Interests required to
be pledged hereunder by each Pledgor consist of the number and type of shares of
capital stock (in the case of issuers that are corporations) or the percentage
and type of other equity interests (in the case of issuers other than
corporations) as described beneath such Pledgor’s name in Annex C. All of such
Pledged Interests have been duly and validly issued and are fully paid and
nonassessable (or, in the case of partnership, limited liability company or
similar Pledged Interests, not subject to any capital call or other additional
capital requirement) and not subject to any preemptive rights, warrants, options
or similar rights or restrictions in favor of third parties or any contractual
or other restrictions upon transfer. As to each issuer thereof, the Pledged
Interests pledged hereunder constitute 100% of the outstanding capital stock of
or other equity interests in such issuer, except as set forth in Annex C.

3.8 Intellectual Property. Annexes D, E and F correctly set forth all
Copyrights, Patents and Trademarks registered with the U.S. Copyright Office or
the U.S. Patent and Trademark Office owned by any Pledgor as of the date hereof
(and as amended from time to time pursuant to Section 4.7) and used or proposed
to be used in its business. Each such Pledgor owns or possesses the valid right
to use all Copyrights, Patents and Trademarks necessary for the conduct of its
business; all registrations therefor have been validly issued under applicable
law and are in full force and effect; no claim has been made in writing or, to
the knowledge of such Pledgor, orally, that any of such Copyrights, Patents or
Trademarks is invalid or unenforceable or violates or infringes the rights of
any other Person, and, to the knowledge of such Pledgor, there is no such
violation or infringement in existence; and to the knowledge of such Pledgor, no
other Person is presently infringing upon the rights of the applicable Pledgor
with regard to any of such Copyrights, Patents or Trademarks.

 

10



--------------------------------------------------------------------------------

3.9 Deposit Accounts. Annex G lists, as of the date hereof, all Deposit Accounts
maintained by any Pledgor (other than trust accounts maintained for the benefit
of customers), and lists in each case the name in which the account is held, the
name of the depository institution, the account number, and a description of the
type or purpose of the account.

3.10 Securities and Commodity Accounts. Annex H lists, as of the date hereof,
all Securities Accounts and Commodity Accounts maintained by any Pledgor with
any Securities Intermediary or Commodity Intermediary, and lists in each case
the name in which the account is held, the name of the Securities Intermediary
or Commodity Intermediary, the account number, and a description of the type or
purpose of the account.

3.11 Documents of Title. As of the date hereof, no bill of lading, warehouse
receipt or other Document or Instrument of title is outstanding with respect to
any Collateral other than Mobile Goods and other than Inventory in transit in
the ordinary course of business to a location set forth on Annex B or to a
customer of a Pledgor.

3.12 Commercial Tort Claims. Annex I lists, as of the date hereof and to the
knowledge of each Pledgor, all Commercial Tort Claims existing in favor of any
Pledgor.

ARTICLE IV

COVENANTS

4.1 Use and Disposition of Collateral. So long as no Event of Default shall have
occurred and be continuing, each Pledgor may, in any lawful manner not
inconsistent with the provisions of this Agreement and the other Credit
Documents, use, control and manage the Collateral in the operation of its
businesses, and receive and use the income, revenue and profits arising
therefrom and the Proceeds thereof, in the same manner and with the same effect
as if this Agreement had not been made; provided, however, that no Pledgor will
sell or otherwise dispose of, grant any option with respect to, or mortgage,
pledge or grant any Lien with respect to any of the Collateral or any interest
therein, except for the security interest created in favor of the Administrative
Agent hereunder and except as may be otherwise permitted in accordance with the
terms of this Agreement and the Credit Agreement (including any applicable
provisions therein regarding delivery of proceeds of sale or disposition to the
Administrative Agent).

4.2 Change of Name, Locations, etc. No Pledgor will (i) change its name,
identity or organizational type, (ii) change its chief executive office from the
location thereof listed on Annex B, (iii) change the jurisdiction of its
incorporation or organization from the jurisdiction listed on Annex B (whether
by merger or otherwise), (iv) file any document with the Internal Revenue
Service using any name other than its exact legal name listed on Annex B, or
(v) move any original invoices, ledgers, Chattel Paper, Instruments and other
books, records or information evidencing or relating to the Collateral of such
Pledgor, to a location not listed on Annex B, or keep or maintain any such
Collateral or books, records or other information at a location not listed on
Annex B, unless in each case such Pledgor has (1) given ten Business Days’ (or
such shorter period as the Administrative Agent may agree) prior written notice
to the

 

11



--------------------------------------------------------------------------------

Administrative Agent of its intention to do so, together with information
regarding any such new location and such other information in connection with
such proposed action as the Administrative Agent may reasonably request, and
(2) delivered to the Administrative Agent at least three Business Days (or such
shorter period as the Administrative Agent may agree) prior to any such change
or removal such documents, instruments and financing statements as may be
required by the Administrative Agent, all in form and substance satisfactory to
the Administrative Agent, paid all necessary filing and recording fees and
taxes, and taken all other actions reasonably requested by the Administrative
Agent, in order to perfect and maintain the Lien upon and security interest in
the Collateral provided for herein in accordance with the provisions of
Section 3.2.

4.3 Accounts. Unless notified otherwise by the Administrative Agent in
accordance with the terms hereof, each Pledgor shall endeavor to collect its
Accounts and all amounts owing to it thereunder in accordance with business
practices consistent with the historical business practices of such Pledgor as
of the date hereof. At any time after the occurrence and during the continuance
of an Event of Default, each Pledgor shall promptly (and in any event within ten
Business Days) notify the Administrative Agent in writing of Accounts, General
Intangibles or Chattel Paper that constitutes Collateral that constitute claims
against a federal governmental agency or authority and, upon request of the
Administrative Agent but only to the extent not prohibited by the terms of the
contract with the federal governmental agency or authority related thereto or
Requirements of Law, such Pledgor shall use commercially reasonable efforts to
comply with the federal Assignment of Claims Act of 1940 or other applicable law
with respect thereto.

4.4 Delivery of Certain Collateral; Further Actions. All certificates or
Instruments included in the Collateral representing or evidencing any Accounts,
Investment Property or other Collateral shall be delivered promptly to the
Administrative Agent pursuant hereto to be held as Collateral hereunder, shall
be in form suitable for transfer by delivery and shall be delivered together
with undated stock powers duly executed in blank, appropriate endorsements or
other necessary instruments of registration, transfer or assignment, duly
executed and in form and substance satisfactory to the Administrative Agent, and
in each case together with such other instruments or documents as the
Administrative Agent may reasonably request.

4.5 Equipment. Each Pledgor will, in accordance with business practices
consistent with the historical business practices of such Pledgor as of the date
hereof, maintain all material Equipment that is Collateral used by it in its
business (other than obsolete or worn-out Equipment) in good repair, working
order and condition (normal wear and tear excepted). No Pledgor shall knowingly
permit any such Equipment to become a Fixture to any real property (other than
real property the fee interest in which is subject to a Mortgage in favor of the
Administrative Agent).

4.6 Inventory. Each Pledgor will, in accordance with business practices
consistent with the historical business practices of such Pledgor as of the date
hereof, maintain all Inventory that is Collateral held by it or on its behalf in
good saleable or useable condition. Unless notified otherwise by the
Administrative Agent in accordance with the terms hereof, each Pledgor may, in
any lawful manner not inconsistent with the provisions of this Agreement and the
other Credit Documents, process, use and, in the ordinary course of business but
not otherwise, sell its Inventory.

 

12



--------------------------------------------------------------------------------

4.7 Intellectual Property.

(a) Each applicable Pledgor will, at its own expense, execute and deliver to the
Administrative Agent on the Closing Date fully completed assignments in the
forms of Exhibits A and B, as applicable, for recordation in the U.S. Copyright
Office or the U.S. Patent and Trademark Office with regard to any Copyright
Collateral, Patent Collateral or Trademark Collateral registered in the U.S.
Copyright Office or the U.S. Patent and Trademark Office, as the case may be,
described in Annex D, E or F hereto. In the event that after the date hereof any
Pledgor shall acquire any material registered Copyright, Patent or Trademark, or
effect any registration of any Copyright, Patent or Trademark used in the
conduct of its business or file any application for registration thereof in the
U.S. Copyright Office or the U.S. Patent and Trademark Office, such Pledgor
shall furnish written notice thereof to the Administrative Agent in with the
Compliance Certificate delivered for the fiscal quarter of Crawford during which
such acquisition, registration or application occurs, together with information
sufficient to permit the Administrative Agent, upon its receipt of such notice,
to (and each Pledgor hereby authorizes the Administrative Agent to) modify this
Agreement, as appropriate, by amending Annexes D, E and F hereto or to add
additional exhibits hereto to include any Copyright, Patent or Trademark that
becomes part of the Collateral under this Agreement, and such Pledgor shall
additionally, at its own expense, execute and deliver to the Administrative
Agent, as promptly as possible (but in any event within ten days or such longer
period as the Administrative Agent may agree) after the date of delivery of
notice of such acquisition, registration or application, as applicable, with
regard to United States Patents, Trademarks and Copyrights, fully completed
assignments in the forms of Exhibits A and B, as applicable, for recordation in
the U.S. Copyright Office or the U.S. Patent and Trademark Office as more fully
described hereinabove, together in all instances with any other agreements,
instruments and documents that the Administrative Agent may reasonably request
from time to time to further effect and confirm the assignment and security
interest created by this Agreement in such Copyrights, Patents and Trademarks,
and each Pledgor hereby appoints the Administrative Agent its attorney-in-fact
to execute, deliver and record any and all such agreements, instruments and
documents for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed and such power, being coupled with an interest, shall be
irrevocable for so long as this Agreement shall be in effect with respect to
such Pledgor.

(b) Each Pledgor (either itself or through its licensees or its sublicensees)
will, for each material Trademark used in the conduct of its business, use
commercially reasonable efforts to (i) maintain such Trademark in full force and
effect, free from any claim of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal registration to the extent
required by applicable law and (iv) not knowingly use or knowingly permit the
use of such Trademark in violation of any third-party rights.

(c) Each Pledgor (either itself or through its licensees or sublicensees) will
refrain from committing any act, or omitting any act, whereby any material
Patent used in the conduct of such Pledgor’s business may become invalidated or
dedicated to the public, and shall continue to mark any products covered by a
Patent with the relevant patent number as required by applicable patent laws.

 

13



--------------------------------------------------------------------------------

(d) Each Pledgor (either itself or through its licensees or sublicensees) will,
for each work covered by a material Copyright used in the conduct of such
Pledgor’s business, continue to publish, reproduce, display, adopt and
distribute the work with appropriate copyright notice as required under
applicable copyright laws.

(e) Each Pledgor shall notify the Administrative Agent immediately if it knows
that any material Patent, Trademark or Copyright used in the conduct of its
business may become abandoned or dedicated to the public, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the U.S. Patent and Trademark
Office, U.S. Copyright Office or any court) regarding such Pledgor’s ownership
of such material Patent, Trademark or Copyright, its right to register the same,
or to keep and maintain the same.

(f) Each Pledgor will take all necessary steps that are consistent with the
practice in any proceeding before the U.S. Patent and Trademark Office, U.S.
Copyright Office or any office or agency in any political subdivision of the
United States, to maintain and pursue each application relating to material
Patents, Trademarks or Copyrights (and to obtain the relevant grant or
registration) used in the conduct of such Pledgor’s business and to maintain
each registration of such material Patents, Trademarks and Copyrights, including
the filing of applications for renewal, affidavits of use, affidavits of
incontestability and maintenance fees, and, if consistent with sound business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.

(g) In the event that any Collateral consisting of a material Patent, Trademark
or Copyright used in the conduct of any Pledgor’s business is believed
infringed, misappropriated or diluted by a third party, such Pledgor shall
notify the Administrative Agent promptly after it learns thereof and shall, if
consistent with sound business judgment as determined by such Pledgor, promptly
sue for infringement, misappropriation or dilution and to recover damages for
such infringement, misappropriation or dilution, and take such other actions as
are reasonably necessary under the circumstances to protect such Collateral.

(h) During the continuance of an Event of Default, each Pledgor shall, unless
otherwise agreed by the Administrative Agent, use its reasonable best efforts to
obtain all requisite consents or approvals from the licensor of each material
License used in the conduct of its business that is Collateral included within
the Copyright Collateral, Patent Collateral or Trademark Collateral to effect
the assignment of all of such Pledgor’s right, title and interest thereunder to
the Administrative Agent or its designee.

4.8 Deposit Accounts. Each Pledgor agrees that, unless the Administrative Agent
consents otherwise in writing, it will not open or maintain any Deposit Account
(other than (i) deposit accounts that are swept (A) at least twice per week (or,
during the continuance of an Event of Default, on a daily basis), with respect
to deposit accounts maintained in the United States, or (B) on a weekly basis,
with respect to deposit accounts maintained in any other country, or, in each
case, on a less frequent basis reasonably acceptable to the Administrative

 

14



--------------------------------------------------------------------------------

Agent, into other deposit accounts as to which the Administrative has a
perfected security interest pursuant to Section 9-314 of the UCC, (ii) payroll
accounts, benefit accounts, trust and similar customer accounts, escrow accounts
and tax payment accounts and (iii) Permitted Accounts) except with the
Administrative Agent or with another bank or financial institution that has
executed and delivered to the Administrative Agent a control agreement with
respect to such Deposit Account in form and substance reasonably satisfactory to
the Administrative Agent.

4.9 Securities and Commodity Accounts. Each Pledgor agrees that, unless the
Administrative Agent consents otherwise in writing, it will not open or maintain
any Securities Account or Commodity Account (other than Permitted Accounts)
unless the Administrative Agent is the entitlement holder or Commodity
Intermediary or unless the Securities Intermediary or Commodity Intermediary (as
applicable) has executed and delivered to the Administrative Agent a control
agreement with respect to such Securities Account or Commodity Account in form
and substance reasonably satisfactory to the Administrative Agent.

4.10 Collateral in Possession of Third Party. Without limiting the generality of
any other provision of this Agreement, each Pledgor agrees that it shall not
permit any goods that constitute Collateral the aggregate value of which exceeds
$1,000,000 to be in the possession of any bailee, warehouseman, agent, processor
or other third party at any time unless such bailee or other Person shall have
been notified of the security interest created by this Agreement (or, if
required under applicable law in order to perfect the Administrative Agent’s
security interest in such Collateral, such bailee or other Person shall have
acknowledged to the Administrative Agent in writing that it is holding such
Collateral for the benefit of the Administrative Agent and subject to such
security interest and to the instructions of the Administrative Agent).

4.11 Commercial Tort Claims. Each Pledgor agrees that it will, promptly upon
becoming aware of any Commercial Tort Claim in its favor in excess of
$5,000,000, furnish to the Administrative Agent a description thereof meeting
the requirements of Section 9-108(e) of the UCC, execute and deliver such
documents, financing statements and other instruments, and take such other
action, as the Administrative Agent may reasonably request in order to include
such Commercial Tort Claim as Collateral hereunder and to perfect the security
interest of the Administrative Agent therein.

4.12 Protection of Security Interest. Each Pledgor agrees that it will, at its
own cost and expense, take any and all actions necessary to warrant and defend
the right, title and interest of the Secured Parties in and to the Collateral
against the claims and demands of all other Persons.

ARTICLE V

CERTAIN PROVISIONS RELATING TO PLEDGED INTERESTS

5.1 After-Acquired Equity Interests; Ownership.

(a) If any Pledgor shall, at any time and from time to time after the date
hereof, acquire Collateral consisting of additional capital stock or other
Pledged Interests that constitute Collateral in any Person of the types
described in the definition of the term “Pledged Interests,” the same shall be
automatically deemed to be Pledged Interests hereunder, and to be pledged to

 

15



--------------------------------------------------------------------------------

the Administrative Agent pursuant to Section 2.1 (subject, in the case of
Pledged Interests in Foreign Subsidiaries to the limitation set forth in the
proviso in Section 2.1(xviii)), and such Pledgor will forthwith pledge and
deposit the same with the Administrative Agent and deliver to the Administrative
Agent any certificates therefor, together with undated stock powers or other
necessary instruments of transfer or assignment, duly executed in blank and in
form and substance reasonably satisfactory to the Administrative Agent, together
with such other certificates and instruments as the Administrative Agent may
reasonably request (including UCC financing statements or appropriate amendments
thereto), and will promptly thereafter deliver to the Administrative Agent a
fully completed and duly executed amendment to this Agreement in the form of
Exhibit D (each, a “Pledge Amendment”) in respect thereof. Each Pledgor hereby
authorizes the Administrative Agent to attach each such Pledge Amendment to this
Agreement, and agrees that all such Collateral listed on any Pledge Amendment
shall for all purposes be deemed Collateral hereunder and shall be subject to
the provisions hereof; provided that the failure of any Pledgor to execute and
deliver any Pledge Amendment with respect to any such additional Collateral as
required hereinabove shall not impair the security interest of the
Administrative Agent in such Collateral or otherwise adversely affect the rights
and remedies of the Administrative Agent hereunder with respect thereto.

(b) If any Pledged Interests (whether now owned or hereafter acquired) included
in the Collateral are “uncertificated securities” within the meaning of the UCC
and that have a value in excess of $1,000,000, each applicable Pledgor will
promptly notify the Administrative Agent thereof and will promptly take and
cause to be taken, and will (if the issuer of such uncertificated securities is
a Person other than a Subsidiary of Crawford) use commercially reasonable
efforts to cause the issuer to take, all actions required under Articles 8 and 9
of the UCC and any other applicable law, to enable the Administrative Agent to
acquire “control” of such uncertificated securities (within the meaning of such
term under Section 8-106 (or its successor provision) of the UCC) and as may be
otherwise necessary to perfect the security interest of the Administrative Agent
therein.

5.2 Voting Rights. So long as no Event of Default shall have occurred and be
continuing, each Pledgor shall be entitled to exercise all voting and other
consensual rights pertaining to its Pledged Interests that constitute Collateral
(subject to its obligations under Section 5.1(a)), and for that purpose the
Administrative Agent will execute and deliver or cause to be executed and
delivered to each applicable Pledgor all such proxies and other instruments as
such Pledgor may reasonably request in writing to enable such Pledgor to
exercise such voting and other consensual rights; provided, however, that no
Pledgor will cast any vote, give any consent, waiver or ratification, or take or
fail to take any action, in any manner that could reasonably be expected to
violate or be inconsistent with any of the terms of this Agreement, the Credit
Agreement or any other Credit Document or have the effect of materially and
adversely impairing the position or interests of the Secured Parties (except as
otherwise permitted under the Credit Agreement).

5.3 Dividends and Other Distributions. So long as no Event of Default shall have
occurred and be continuing (or would occur as a result thereof), and except as
provided otherwise herein, all interest, income, dividends, distributions and
other amounts payable in cash in respect of the Pledged Interests may be paid to
and retained by the Pledgors in a manner consistent with the Credit Agreement;
provided, however, that all such interest, income,

 

16



--------------------------------------------------------------------------------

dividends, distributions and other amounts with respect to Pledged Interests
constituting Collateral shall, at all times after the occurrence and during the
continuance of an Event of Default, be paid to the Administrative Agent and
retained by it as part of the Collateral (except to the extent applied upon
receipt to the repayment of the Secured Obligations in accordance with the terms
of the Credit Agreement). During the existence of any Event of Default, the
Administrative Agent shall also be entitled at all times to receive directly,
and to retain as part of the Collateral, (i) all interest, income, dividends,
distributions or other amounts paid or payable in cash or other property in
respect of any Pledged Interests that constitute Collateral in connection with
the dissolution, liquidation, recapitalization or reclassification of the
capital of the applicable issuer to the extent representing (in the reasonable
judgment of the Administrative Agent) an extraordinary, liquidating or other
distribution in return of capital, (ii) all additional Pledged Interests or
other securities or property (other than cash) paid or payable or distributed or
distributable in respect of any Pledged Interests that constitute Collateral in
connection with any noncash dividend, distribution, return of capital, spin-off,
stock split, split-up, reclassification, combination of shares or interests or
similar rearrangement, and (iii) without affecting any restrictions against such
actions contained in the Credit Agreement, all additional Pledged Interests or
other securities or property (including cash) paid or payable or distributed or
distributable in respect of any Pledged Interests that constitute Collateral in
connection with any consolidation, merger, exchange of securities, liquidation
or other reorganization. All interest, income, dividends, distributions or other
amounts that are received by any Pledgor in violation of the provisions of this
Section shall be received in trust for the benefit of the Administrative Agent,
shall be segregated from other property or funds of such Pledgor and shall be
forthwith delivered to the Administrative Agent as Collateral in the same form
as so received (with any necessary endorsements). Any and all money and other
property paid over to or received by the Administrative Agent pursuant to the
provisions of this Section shall be retained by the Administrative Agent in a
Collateral Account (as hereinafter defined) upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 6.2.
The Administrative Agent shall, within five Business Days after all Events of
Default have been cured or waived, repay to each applicable Pledgor all cash
interest, income, dividends, distributions and other amounts that such Pledgor
would otherwise be permitted to retain pursuant to the provisions of this
Section and that remain in such Collateral Account.

ARTICLE VI

REMEDIES

6.1 Remedies. If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall be entitled to exercise in respect of the Collateral
all of its rights, powers and remedies provided for herein or otherwise
available to it under any other Credit Document, by law, in equity or otherwise,
including all rights and remedies of a secured party under the UCC, and shall be
entitled in particular, but without limitation of the foregoing, to exercise the
following rights, which each Pledgor agrees to be commercially reasonable:

(a) To notify any or all account debtors or obligors under any Accounts,
Contracts or other Collateral of the security interest in favor of the
Administrative Agent created hereby and to direct all such Persons to make
payments of all amounts due thereon or thereunder directly to the Administrative
Agent or to an account designated by the Administrative Agent; and in such

 

17



--------------------------------------------------------------------------------

instance and from and after such notice, all amounts and Proceeds (including
wire transfers, checks and other Instruments) received by any Pledgor in respect
of any Accounts, Contracts or other Collateral shall be received in trust for
the benefit of the Administrative Agent hereunder, shall be segregated from the
other funds of such Pledgor and shall be forthwith deposited into such account
or paid over or delivered to the Administrative Agent in the same form as so
received (with any necessary endorsements or assignments), to be held as
Collateral and applied to the Secured Obligations as provided herein; and by
this provision, each Pledgor irrevocably authorizes and directs each Person who
is or shall be a party to or liable for the performance of any Contract, upon
receipt of notice from the Administrative Agent to the effect that an Event of
Default has occurred and is continuing, to attorn to or otherwise recognize the
Administrative Agent as owner under such Contract and to pay, observe and
otherwise perform the obligations under such Contract to or for the
Administrative Agent or the Administrative Agent’s designee as though the
Administrative Agent or such designee were such Pledgor named therein, and to do
so until otherwise notified by the Administrative Agent;

(b) To take possession of, receive, endorse, assign and deliver, in its own name
or in the name of any Pledgor, all checks, notes, drafts and other Instruments
relating to any Collateral, including receiving, opening and properly disposing
of all mail addressed to any Pledgor concerning Accounts and other Collateral;
to verify with account debtors or other contract parties the validity, amount or
any other matter relating to any Accounts or other Collateral, in its own name
or in the name of any Pledgor; to accelerate any indebtedness or other
obligation constituting Collateral that may be accelerated in accordance with
its terms; to take or bring all actions and suits deemed necessary or
appropriate to effect collections and to enforce payment of any Accounts or
other Collateral; to settle, compromise or release in whole or in part any
amounts owing on Accounts or other Collateral; and to extend the time of payment
of any and all Accounts or other amounts owing under any Collateral and to make
allowances and adjustments with respect thereto, all in the same manner and to
the same extent as any Pledgor might have done;

(c) To notify any or all depository institutions with which any Deposit Accounts
are maintained and which Deposit Accounts are subject to Control in favor of the
Administrative Agent to remit and transfer all monies, securities and other
property on deposit in such Deposit Accounts or deposited or received for
deposit thereafter to the Administrative Agent, for deposit in a Collateral
Account or such other accounts as may be designated by the Administrative Agent,
for application to the Secured Obligations as provided herein;

(d) To transfer to or register in its name or the name of any of its
Administrative Agents or nominees all or any part of the Collateral, without
notice to any Pledgor and with or without disclosing that such Collateral is
subject to the security interest created hereunder;

(e) To require any Pledgor to, and each Pledgor hereby agrees that it will at
its expense and upon request of the Administrative Agent forthwith, assemble all
or any part of the Collateral as directed by the Administrative Agent and make
it available to the Administrative Agent at a place designated by the
Administrative Agent;

(f) To enter and remain upon the premises of any Pledgor and take possession of
all or any part of the Collateral, with or without judicial process; to use the
materials, services,

 

18



--------------------------------------------------------------------------------

books and records of any Pledgor for the purpose of liquidating or collecting
the Collateral, whether by foreclosure, auction or otherwise; and to remove the
same to the premises of the Administrative Agent or any designated agent for
such time as the Administrative Agent may desire, in order to effectively
collect or liquidate the Collateral;

(g) To exercise (i) all voting, consensual and other rights and powers
pertaining to the Pledged Interests that constitute Collateral (whether or not
transferred into the name of the Administrative Agent), at any meeting of
shareholders, partners, members or otherwise, and (ii) any and all rights of
conversion, exchange, subscription and any other rights, privileges or options
pertaining to such Pledged Interests as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of the Pledged Interests upon the merger, consolidation, reorganization,
reclassification, combination of shares or interests, similar rearrangement or
other similar fundamental change in the structure of the applicable issuer, or
upon the exercise by any Pledgor or the Administrative Agent of any right,
privilege or option pertaining to such Pledged Interests), and in connection
therewith, the right to deposit and deliver any and all of such Pledged
Interests with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Administrative Agent may
determine, and give all consents, waivers and ratifications in respect of such
Pledged Interests, all without liability except to account for any property
actually received by it, but the Administrative Agent shall have no duty to
exercise any such right, privilege or option or give any such consent, waiver or
ratification and shall not be responsible for any failure to do so or delay in
so doing; and for the foregoing purposes each Pledgor will promptly execute and
deliver or cause to be executed and delivered to the Administrative Agent, upon
request, all such proxies and other instruments as the Administrative Agent may
reasonably request to enable the Administrative Agent to exercise such rights
and powers; AND IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITATION THEREOF,
EACH PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE ADMINISTATIVE AGENT
AS THE TRUE AND LAWFUL PROXY AND ATTORNEY-IN-FACT OF SUCH PLEDGOR, WITH FULL
POWER OF SUBSTITUTION IN THE PREMISES, TO EXERCISE ALL SUCH VOTING, CONSENSUAL
AND OTHER RIGHTS AND POWERS TO WHICH ANY HOLDER OF ANY PLEDGED INTERESTS THAT
CONSTITUE COLLATERAL WOULD BE ENTITLED BY VIRTUE OF HOLDING THE SAME, WHICH
PROXY AND POWER OF ATTORNEY, BEING COUPLED WITH AN INTEREST, IS IRREVOCABLE AND
SHALL BE EFFECTIVE FOR SO LONG AS THIS AGREEMENT SHALL BE IN EFFECT; and

(h) To sell, resell, assign and deliver, in its sole discretion, all or any of
the Collateral, in one or more parcels, on any securities exchange on which any
Pledged Interests that constitute Collateral may be listed, at public or private
sale, at any of the Administrative Agent’s offices or elsewhere, for cash, upon
credit or for future delivery, at such time or times and at such price or prices
and upon such other terms as the Administrative Agent may deem satisfactory. If
any of the Collateral is sold by the Administrative Agent upon credit or for
future delivery, the Administrative Agent shall not be liable for the failure of
the purchaser to purchase or pay for the same and, in the event of any such
failure, the Administrative Agent may resell such Collateral. In no event shall
any Pledgor be credited with any part of the Proceeds of sale of any Collateral
until and to the extent cash payment in respect thereof has actually been
received by the Administrative Agent. Each purchaser at any such sale shall hold
the property sold absolutely, free from any claim or right of whatsoever kind,
including any equity or right of redemption of

 

19



--------------------------------------------------------------------------------

any Pledgor, and each Pledgor hereby expressly waives all rights of redemption,
stay or appraisal, and all rights to require the Administrative Agent to marshal
any assets in favor of such Pledgor or any other party or against or in payment
of any or all of the Secured Obligations, that it has or may have under any rule
of law or statute now existing or hereafter adopted. No demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law,
as referred to below), all of which are hereby expressly waived by each Pledgor,
shall be required in connection with any sale or other disposition of any part
of the Collateral. If any notice of a proposed sale or other disposition of any
part of the Collateral shall be required under applicable law, the
Administrative Agent shall give the applicable Pledgor at least ten days’ prior
notice of the time and place of any public sale and of the time after which any
private sale or other disposition is to be made, which notice each Pledgor
agrees is commercially reasonable. The Administrative Agent shall not be
obligated to make any sale of Collateral if it shall determine not to do so,
regardless of the fact that notice of sale may have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. Upon each
public sale and, to the extent permitted by applicable law, upon each private
sale, the Administrative Agent may purchase all or any of the Collateral being
sold, free from any equity, right of redemption or other claim or demand, and
may make payment therefor by endorsement and application (without recourse) of
the Secured Obligations in lieu of cash as a credit on account of the purchase
price for such Collateral.

6.2 Application of Proceeds.

(a) All Proceeds collected by the Administrative Agent upon any sale, other
disposition of or realization upon any of the Collateral, together with all
other moneys received by the Administrative Agent hereunder, shall be applied in
accordance with the provisions of Section 2.12 of the Credit Agreement. Without
limiting the foregoing, proceeds from any sales of, collection from or other
realization of any Foreign Collateral pursuant to the exercise by the
Administrative Agent of its remedies hereunder shall be applied only to the
Secured Obligations constituting Foreign Subsidiary Obligations in accordance
with Section 2.12(f) of the Credit Agreement, unless application thereto to the
U.S. Obligations is permitted under and in accordance with Section 2.12(g) of
the Credit Agreement. For purposes of applying amounts in accordance with this
Section 6.2, the Administrative Agent shall be entitled to rely upon any Secured
Party that has entered into a Permitted Hedge Agreement or Cash Management
Agreement with any Consolidated Entity for a determination (which such Secured
Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Secured Obligations owed to such
Secured Party under any such Permitted Hedge Agreement or Cash Management
Agreement. Unless it has actual knowledge (including by way of written notice
from any such Secured Party) to the contrary, the Administrative Agent, in
acting hereunder, shall be entitled to assume that no Permitted Hedge Agreements
or Cash Management Agreements, or Secured Obligations in respect thereof, are in
existence between any Secured Party and any Consolidated Entity. If any Lender
or Affiliate thereof that is a party to a Permitted Hedge Agreement or Cash
Management Agreement with any Consolidated Entity (the obligations of such
Consolidated Entity under which are Secured Obligations) ceases to be a Lender
or Affiliate thereof, such former Lender or Affiliate thereof shall nevertheless
continue to be a Secured Party hereunder with respect to the Secured Obligations
under such Permitted Hedge Agreement or Cash Management Agreement.

 

20



--------------------------------------------------------------------------------

(b) In the event that the proceeds of any such sale, disposition or realization
are insufficient to pay all amounts to which the Secured Parties are legally
entitled, the Pledgors shall be jointly and severally liable for the deficiency,
together with interest thereon at the highest rate specified in any applicable
Credit Document for interest on overdue principal or such other rate as shall be
fixed by applicable law, together with the costs of collection and all other
fees, costs and expenses payable hereunder.

(c) Upon any sale of any Collateral hereunder by the Administrative Agent
(whether by virtue of the power of sale herein granted, pursuant to judicial
proceeding, or otherwise), the receipt of the Administrative Agent or the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.

6.3 Collateral Accounts. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the right to cause to be
established and maintained, at its principal office or such other location or
locations as it may establish from time to time in its discretion, one or more
accounts (collectively, “Collateral Accounts”) for the collection of cash
Proceeds of the Collateral. Such Proceeds, when deposited, shall continue to
constitute Collateral for the Secured Obligations and shall not constitute
payment thereof until applied as herein provided. The Administrative Agent shall
have sole dominion and control over all funds deposited in any Collateral
Account, and such funds may be withdrawn therefrom only by the Administrative
Agent. Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may (and, if directed by the Required Lenders pursuant
to the Credit Agreement, shall) apply amounts held in the Collateral Accounts in
payment of the Secured Obligations in the manner provided for in Section 6.2.

6.4 Grant of License. Each Pledgor hereby grants to the Administrative Agent an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Pledgor) to use, license or sublicense any Patent
Collateral, Trademark Collateral or Copyright Collateral now owned or licensed
or hereafter acquired or licensed by such Pledgor, wherever the same may be
located throughout the world, for such term or terms, on such conditions and in
such manner as the Administrative Agent shall determine, whether general,
special or otherwise, and whether on an exclusive or nonexclusive basis, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
or sublicense by the Administrative Agent shall be exercised, at the option of
the Administrative Agent, only upon the occurrence and during the continuation
of an Event of Default; provided that any license, sublicense or other
transaction entered into by the Administrative Agent in accordance herewith
shall be binding upon each applicable Pledgor notwithstanding any subsequent
cure of an Event of Default.

 

21



--------------------------------------------------------------------------------

6.5 Private Sales.

(a) Each Pledgor recognizes that the Administrative Agent may be compelled, at
any time after the occurrence and during the continuance of an Event of Default,
to conduct any sale of all or any part of the Pledged Interests that constitute
Collateral without registering or qualifying such Pledged Interests under the
Securities Act of 1933 (the “Securities Act”), and/or any applicable state
securities laws in effect at such time. Each Pledgor acknowledges that any such
private sales may be made in such manner and under such circumstances as the
Administrative Agent may deem necessary or advisable in its sole and absolute
discretion, including at prices and on terms that might be less favorable than
those obtainable through a public sale without such restrictions (including,
without limitation, a public offering made pursuant to a registration statement
under the Securities Act), and, notwithstanding such circumstances, agrees that
any such sale shall not be deemed not to have been made in a commercially
reasonable manner solely because it was conducted as a private sale, and agrees
that the Administrative Agent shall have no obligation to conduct any public
sales and no obligation to delay the sale of any Pledged Interests that
constitute Collateral for the period of time necessary to permit its
registration for public sale under the Securities Act and applicable state
securities laws, and shall not have any responsibility or liability as a result
of its election so not to conduct any such public sales or delay the sale of any
Pledged Interests that constitute Collateral, notwithstanding the possibility
that a substantially higher price might be realized if the sale were deferred
until after such registration. Each Pledgor hereby waives any claims against the
Administrative Agent or any other Secured Party arising by reason of the fact
that the price at which any Pledged Interests may have been sold at any private
sale was less than the price that might have been obtained at a public sale or
was less than the aggregate amount of the Secured Obligations, even if the
Administrative Agent accepts the first offer received and does not offer such
Pledged Interests to more than one offeree.

(b) Each Pledgor agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Administrative Agent and the other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section shall be specifically
enforceable against the Pledgors.

6.6 The Pledgors Remain Liable. Notwithstanding anything herein to the contrary,
(i) each Pledgor shall remain liable under all Contracts to which it is a party
included within the Collateral (including, without limitation, all Ownership
Agreements) to perform all of its obligations thereunder to the same extent as
if this Agreement had not been executed, (ii) the exercise by the Administrative
Agent of any of its rights or remedies hereunder shall not release any Pledgor
from any of its obligations under any of such Contracts, and (iii) except as
specifically provided for hereinbelow, the Administrative Agent shall not have
any obligation or liability by reason of this Agreement under any of such
Contracts, nor shall the Administrative Agent be obligated to perform any of the
obligations or duties of any Pledgor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder. The powers, rights and
remedies conferred on the Administrative Agent hereunder are solely to protect
its interest and privilege in such Contracts, as Collateral, and shall not
impose any duty upon it to exercise any such powers, rights or remedies.

 

22



--------------------------------------------------------------------------------

6.7 Waivers. Each Pledgor, to the greatest extent not prohibited by applicable
law, hereby (i) agrees that it will not invoke, claim or assert the benefit of
any rule of law or statute now or hereafter in effect (including, without
limitation, any right to prior notice or judicial hearing in connection with the
Administrative Agent’s possession, custody or disposition of any Collateral or
any appraisal, valuation, stay, extension, moratorium or redemption law), or
take or omit to take any other action, that would or could reasonably be
expected to have the effect of delaying, impeding or preventing the exercise of
any rights and remedies in respect of the Collateral, the absolute sale of any
of the Collateral or the possession thereof by any purchaser at any sale
thereof, and waives the benefit of all such laws and further agrees that it will
not hinder, delay or impede the execution of any power granted hereunder to the
Administrative Agent, but that it will permit the execution of every such power
as though no such laws were in effect, (ii) waives all rights that it has or may
have under any rule of law or statute now existing or hereafter adopted to
require the Administrative Agent to marshal any Collateral or other assets in
favor of such Pledgor or any other party or against or in payment of any or all
of the Secured Obligations, and (iii) waives all rights that it has or may have
under any rule of law or statute now existing or hereafter adopted to demand,
presentment, protest, advertisement or notice of any kind (except notices
expressly provided for herein). In addition, each Pledgor waives any and all
rights of contribution or subrogation upon the sale or disposition of all or any
portion of the Collateral by the Administrative Agent.

ARTICLE VII

THE ADMINISTRATIVE AGENT

7.1 The Administrative Agent; Standard of Care. The Administrative Agent will
hold all items of the Collateral at any time received under this Agreement in
accordance with the provisions hereof. The obligations of the Administrative
Agent as holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement and the other Credit
Documents, are only those expressly set forth in this Agreement and the other
Credit Documents. The Administrative Agent shall act hereunder at the direction,
or with the consent, of the Required Lenders on the terms and conditions set
forth in the Credit Agreement. The powers conferred on the Administrative Agent
hereunder are solely to protect its interest, on behalf of the Secured Parties,
in the Collateral, and shall not impose any duty upon it to exercise any such
powers. Except for treatment of the Collateral in its possession in a manner
substantially equivalent to that which the Administrative Agent, in its
individual capacity, accords its own property of a similar nature, and the
accounting for monies actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to the Collateral. Neither the Administrative Agent nor any other
Secured Party shall be liable to any Pledgor (i) for any loss or damage
sustained by such Pledgor, or (ii) for any loss, damage, depreciation or other
diminution in the value of any of the Collateral that may occur as a result of
or in connection with or that is in any way related to any exercise by the
Administrative Agent or any other Secured Party of any right or remedy under
this Agreement, any failure to demand, collect or realize upon any of the
Collateral or any delay in doing so, or any other act or failure to act on the
part of the Administrative Agent or any other Secured Party, except to the
extent that the same is caused by its own gross negligence or willful misconduct
or results from a claim brought by such Pledgor against the Administrative Agent
or such Secured Party, as the case may be, for breach in bad faith of such
Person’s obligations hereunder or under any other Credit Document, if such
Pledgor has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

23



--------------------------------------------------------------------------------

7.2 Further Assurances; Attorney-in-Fact.

(a) Each Pledgor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any filing office in any UCC jurisdiction
any financing statements and amendments thereto that (a) indicate the Collateral
(i) as all assets of such Pledgor or words of similar effect, regardless of
whether any particular asset included within the Collateral falls within the
scope of Article 9 of the UCC of any such jurisdiction, or (ii) as being of an
equal or lesser scope or with greater detail, and (b) provide any other
information required by Part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment.

(b) Each Pledgor agrees that it will do such further acts and things (including,
without limitation, making any notice filings with state tax or revenue
authorities required to be made by account creditors in order to enforce any
Accounts in such state) and to execute and deliver to the Administrative Agent
such additional conveyances, assignments, agreements and instruments as the
Administrative Agent may reasonably require or deem advisable to perfect,
establish, confirm and maintain the security interest and Lien provided for
herein, to carry out the purposes of this Agreement or to further assure and
confirm unto the Administrative Agent its rights, powers and remedies hereunder;
provided, however, that no Pledgor shall be obligated or required to take any
action outside of the United States to perfect, establish, confirm or maintain
the security interest or Lien provided for herein or otherwise with respect to
the performance of any obligations of any Pledgor hereunder, except with respect
to the pledge of the Capital Stock of the Foreign Subsidiary Borrowers.

(c) Each Pledgor hereby irrevocably appoints the Administrative Agent its lawful
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor, the Administrative Agent or otherwise, and with
full power of substitution in the premises (which power of attorney, being
coupled with an interest, is irrevocable for so long as this Agreement shall be
in effect), from time to time in the Administrative Agent’s discretion after the
occurrence and during the continuance of an Event of Default (except for the
actions described in clause (i) below, which may be taken by the Administrative
Agent without regard to whether an Event of Default has occurred) to take any
action and to execute any instruments that the Administrative Agent may deem
necessary or advisable to accomplish the purpose of this Agreement, including,
without limitation:

(i) to sign the name of such Pledgor on any financing statement, continuation
statement, notice or other similar document that, in the Administrative Agent’s
opinion, should be made or filed in order to perfect or continue perfected the
security interest granted under this Agreement in the Collateral (including,
without limitation, any title or ownership applications for filing with
applicable state agencies to enable any motor vehicles now or hereafter owned by
such Pledgor to be retitled and the Administrative Agent listed as lienholder
thereon);

 

24



--------------------------------------------------------------------------------

(ii) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(iii) to receive, endorse and collect any checks, drafts, Instruments, Chattel
Paper and other orders for the payment of money made payable to such Pledgor
representing any interest, income, dividend, distribution or other amount
payable in respect of any of the Collateral and to give full discharge for the
same;

(iv) to obtain, maintain and adjust any property or casualty insurance required
to be maintained by such Pledgor under Section 6.6 of the Credit Agreement and
direct the payment of proceeds thereof to the Administrative Agent;

(v) to pay or discharge taxes, Liens or other encumbrances levied or placed on
or threatened against the Collateral, the legality or validity thereof and the
amounts necessary to discharge the same to be determined by the Administrative
Agent in its sole discretion, any such payments made by the Administrative Agent
to become Secured Obligations of the Pledgors to the Administrative Agent, due
and payable immediately and without demand;

(vi) to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or advisable for the collection of any
of the Collateral or otherwise to enforce the rights of the Administrative Agent
with respect to any of the Collateral; and

(vii) to use, sell, assign, transfer, pledge, make any agreement with respect to
or otherwise deal with any and all of the Collateral as fully and completely as
though the Administrative Agent were the absolute owner of the Collateral for
all purposes, and to do from time to time, at the Administrative Agent’s option
and the Pledgors’ expense, all other acts and things deemed necessary by the
Administrative Agent to protect, preserve or realize upon the Collateral and to
more completely carry out the purposes of this Agreement.

(d) If any Pledgor fails to perform any covenant or agreement contained in this
Agreement after written request to do so by the Administrative Agent (provided
that no such request shall be necessary at any time after the occurrence and
during the continuance of an Event of Default), the Administrative Agent may
itself perform, or cause the performance of, such covenant or agreement and may
take any other action that it deems necessary and appropriate for the
maintenance and preservation of the Collateral or its security interest therein,
and the reasonable expenses so incurred in connection therewith shall be payable
by the Pledgors under Section 8.1.

ARTICLE VIII

MISCELLANEOUS

8.1 Indemnity and Expenses. The Pledgors agree jointly and severally:

 

25



--------------------------------------------------------------------------------

(a) To indemnify and hold harmless each Indemnitee to the extent required by
Section 11.1(b) of the Credit Agreement; and

(b) To reimburse the Administrative Agent upon demand for all reasonable
documented out-of-pocket costs and expenses incurred by the Administrative Agent
(including the reasonable fees and expenses of counsel for the Administrative
Agent), in each case in connection with (i) the engagement of appraisers,
consultants, auditors or similar Persons by the Administrative Agent at any time
to render opinions concerning the value of the Collateral, (ii) the creation,
perfection and maintenance of the perfection of the Administrative Agent’s Liens
upon the Collateral, including, without limitation, Lien search, filing and
recording fees, (iii) the custody, use or preservation of, or the sale of,
collection from or other realization upon, any of the Collateral, including the
reasonable expenses of re-taking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, (iv) the exercise or
enforcement of any rights or remedies granted hereunder, under any of the other
Credit Documents or otherwise available to it (whether at law, in equity or
otherwise), or (v) the failure by any Pledgor to perform or observe any of the
provisions hereof. The provisions of this Section 8.1 shall survive the
execution and delivery of this Agreement and the satisfaction of the Termination
Requirements.

8.2 No Waiver. The rights and remedies of the Secured Parties expressly set
forth in this Agreement and the other Credit Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Secured
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between the Pledgors and the Secured
Parties or their agents or employees shall be effective to amend, modify or
discharge any provision of this Agreement or any other Credit Document or to
constitute a waiver of any Default or Event of Default. No notice to or demand
upon any Pledgor in any case shall entitle such Pledgor or any other Pledgor to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the right of any Secured Party to exercise any right or
remedy or take any other or further action in any circumstances without notice
or demand.

8.3 Enforcement. By its acceptance of the benefits of this Agreement, each
Lender agrees that this Agreement may be enforced only by the Administrative
Agent, acting upon the instructions or with the consent of the Required Lenders
as provided for in the Credit Agreement, and that no Lender shall have any right
individually to enforce or seek to enforce this Agreement or to realize upon any
Collateral or other security given to secure the payment and performance of the
Secured Obligations.

8.4 Amendments, Waivers, etc. No amendment, modification, waiver, discharge or
termination of, or consent to any departure by any party hereto from, any
provision of this Agreement, shall be effective unless in a writing signed by
the Pledgors, the Administrative Agent and such of the Lenders as may be
required under the provisions of the Credit Agreement to concur in the action
then being taken, and then the same shall be effective only in the specific
instance and for the specific purpose for which given.

 

26



--------------------------------------------------------------------------------

8.5 Continuing Security Interest; Term; Successors and Assigns; Assignment;
Termination and Release; Survival. This Agreement shall create a continuing
security interest in the Collateral and shall secure the payment and performance
of all of the Secured Obligations as the same may arise and be outstanding at
any time and from time to time from and after the date hereof, and shall
(i) remain in full force and effect until the occurrence of the Termination
Requirements, (ii) be binding upon and enforceable against each Pledgor and its
successors and assigns (provided, however, that no Pledgor may sell, assign or
transfer any of its rights, interests, duties or obligations hereunder without
the prior written consent of the Lenders or except pursuant to a transaction
permitted under Section 8.1 of the Credit Agreement) and (iii) inure to the
benefit of and be enforceable by each Secured Party and its successors and
assigns. Upon any sale or other disposition by any Pledgor of any Collateral in
a transaction expressly permitted hereunder or under or pursuant to the Credit
Agreement or any other applicable Credit Document, the Lien and security
interest created by this Agreement in and upon such Collateral shall be
automatically released, and upon the satisfaction of all of the Termination
Requirements, this Agreement and the Lien and security interest created hereby
shall terminate (provided that the provisions of Section 8.1 shall survive the
termination of this Agreement); and in connection with any such release or
termination, the Administrative Agent, at the request and expense of the
applicable Pledgor, will execute and deliver to such Pledgor such documents and
instruments evidencing such release or termination as such Pledgor may
reasonably request and will assign, transfer and deliver to such Pledgor,
without recourse and without representation or warranty, such of the Collateral
as may then be in the possession of the Administrative Agent (or, in the case of
any partial release of Collateral, such of the Collateral so being released as
may be in its possession). All representations, warranties, covenants and
agreements herein shall survive the execution and delivery of this Agreement and
any Pledgor Accession.

8.6 Additional Pledgors. Each Pledgor recognizes that the provisions of the
Credit Agreement require Persons that become Material U.S. Subsidiaries of
Crawford, and that are not already parties hereto, to execute and deliver a
Pledgor Accession, whereupon each such Person shall become a Pledgor hereunder
with the same force and effect as if originally a Pledgor hereunder on the date
hereof, and agrees that its obligations hereunder shall not be discharged,
limited or otherwise affected by reason of the same, or by reason of the
Administrative Agent’s actions in effecting the same or in releasing any Pledgor
hereunder, in each case without the necessity of giving notice to or obtaining
the consent of such Pledgor or any other Pledgor.

8.7 Notices. All notices and other communications provided for hereunder shall
be given to the parties in the manner and subject to the other notice provisions
set forth in the Credit Agreement and the Guaranty Agreement.

8.8 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

8.9 Severability. To the extent any provision of this Agreement is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction.

 

27



--------------------------------------------------------------------------------

8.10 Construction. The headings of the various sections and subsections of this
Agreement have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. Unless the
context otherwise requires, words in the singular include the plural and words
in the plural include the singular.

8.11 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic format (e.g.,
“pdf” or “tif” file format) shall be effective as delivery of a manually
executed counterpart of this Agreement.

[The remainder of this page left blank intentionally.]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal by their duly authorized officers as of the date first above written.

 

CRAWFORD & COMPANY By:   /s/    Joseph R. Caporaso Name:   Joseph R. Caporaso
Title:   Senior Vice President & Treasurer

 

CRAWFORD & COMPANY INTERNATIONAL, INC. By:   /s/    Joseph R. Caporaso Name:  
Joseph R. Caporaso Title:   Senior Vice President & Treasurer

 

CRAWFORD & COMPANY EMEA / A-P HOLDINGS LIMITED By:   /s/    Ian Victor Muress
Name:   Ian Victor Muress Title:   Director

 

CRAWFORD & COMPANY ADJUSTERS LIMITED By:   /s/    Stephen David Pearsall Name:  
Stephen David Pearsall Title:   Director

 

THE GARDEN CITY GROUP, INC. By:   /s/    Joseph R. Caporaso Name:   Joseph R.
Caporaso Title:   Treasurer

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

CRAWFORD LEASING SERVICES, INC. By:   /s/    Joseph R. Caporaso Name:   Joseph
R. Caporaso Title:   Senior Vice President & Treasurer

 

RISK SCIENCES GROUP, INC. By:   /s/    Joseph R. Caporaso Name:   Joseph R.
Caporaso Title:   Senior Vice President & Treasurer

 

BROADSPIRE SERVICES, INC. By:   /s/    Joseph R. Caporaso Name:   Joseph R.
Caporaso Title:   Treasurer

 

BROADSPIRE INSURANCE SERVICES, INC. By:   /s/    Joseph R. Caporaso Name:  
Joseph R. Caporaso Title:   Senior Vice President & Treasurer

 

SETTLEMENT SERVICES, INC. By:   /s/    Joseph R. Caporaso Name:   Joseph R.
Caporaso Title:   Senior Vice President & Treasurer

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

Accepted and agreed to:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:   /s/    Brian L. Martin   Brian L. Martin   Senior Vice President

Signature Page to Pledge and Security Agreement